DETAILED ACTION

Response to Amendment
This action is in reply to the Applicant’s amendments filed on 27 November 2020.
Claims 1-20 have been cancelled.
Claims 21-40 have been added.
Claims 21-40 are currently pending and have been examined.

Allowable Subject Matter
Claims 21-40 are allowed.
Claims are renumbered as 1-20.
The following is an examiner’s statement of reasons for allowance: 
Claims 21 and 31 are allowed because a search of the prior art of record fail to anticipate or render obvious step of receiving/transmitting first configuration information on sounding reference signal (SRS) from a base station, receiving second configuration information including information on a first length of a cycle prefix (CP) extension and information on a second length of the CP extension from the base station; receiving control information including information indicating a length of a prefix signal prior to the SRS from the base station, the length of the prefix signal being determined based on one of a plurality of lengths of the CP extension including the first and second lengths; and transmitting/receiving the prefix signal having the indicated length and the SRS to the base station.
The closest art presented were U.S. PGPub. No. 20190199487 to Park et al. and U.S. PGPub. No. 20160373227 to Sun et al., where disclose the mapping of reference signal (RS) and the extended cyclic prefix information.
For claims 22-30 and 32-40, they depend on claims 21 and 31 respectively and therefore are considered allowable on the basis as the independent claim as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-27230363036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SUNG S AHN/Examiner, Art Unit 2631                                                                                                                                                                                                         (571)-270-3706
sung.ahn@uspto.gov